         Case 3:20-cv-00244-DPM-BD Document 6 Filed 08/31/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                                    PLAINTIFF

V.                           CASE NO. 3:20-CV-244-DPM-BD

BOBBY TATE, et al.                                                         DEFENDANTS

                                          ORDER

         Plaintiff Christopher Everett, an inmate in the Arkansas Division of Correction,

filed this case without the help of a lawyer. (Doc. No. 2) For screening purposes, Mr.

Everett has stated excessive-force claims against Bobby Tate and Jeffery Tate; failure-to-

protect and corrective-inaction claims against Sissy Wilson, Shawn Stevens, and Aron

Moody; and inadequate-medical-care claims against all Defendants. 1 (Doc. No. 2, Doc.

No. 4)

         The Clerk of Court is directed to prepare summonses for all Defendants. The

United States Marshal is directed to serve the Defendants with summonses, copies of the

complaint, with any attachments (Doc. No. 2), and the amended complaint (Doc. No. 4),

without requiring prepayment of fees and costs or security. Service for Defendants Bobby

Tate, Jeffery Tate, Shawn Stevens, and Aron Moody should be through the Independence



1
  The Court notes that these are the same claims Mr. Everett brought in Everett v. Ring,
et al., E.D. Ark. Case No. 1:19-cv-102-JM, which was dismissed for failure to exhaust
administrative remedies. Mr. Everett argues in this lawsuit, as he did in Everett v. Ring,
that the grievance process was unavailable to him. (Doc. No. 3) Because he filed his
complaint in Everett v. Ring before he filed a grievance, that argument could not be
considered in Everett v. Ring.
       Case 3:20-cv-00244-DPM-BD Document 6 Filed 08/31/20 Page 2 of 2



County Sheriff’s Department, 1750 Myers Street, Batesville, Arkansas 72501. Service for

Defendant Sissy Wilson should be through the Independence County Jail, 569 West Main

Street, Batesville, Arkansas 72503.

      IT IS SO ORDERED, this 31st day of August, 2020.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
